United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-3270
                                    ___________

Diabate Amadou,                          *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
J. B. Hunt Transport, Inc.,              *
                                         * [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                               Submitted: October 26, 2009
                                  Filed: December 14, 2009
                                   ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

        Diabate Amadou appeals the district court’s1order dismissing his civil action
for failure to state a claim for relief, and denying his motion to amend the complaint.
Following de novo review, see O’Neil v. Simplicity, Inc., 574 F.3d 501, 503 (8th Cir.
2009), we conclude that dismissal was proper for the reasons stated by the district
court, and that the court did not abuse its discretion in denying leave to amend as




      1
      The Honorable Donovan W. Frank, United States District Judge for the District
of Minnesota.
futile. See Marmo v Tyson Fresh Meats, Inc., 457 F.3d 748, 755 (8th Cir. 2006).
Accordingly, we affirm. See 8th Cir. R. 47B. We also deny the pending motion.2
                      ______________________________




      2
      We decline to address the numerous issues that Amadou raises for the first time
on appeal. See Flynn v. Chater, 107 F.3d 617, 620 (8th Cir. 1997).

                                         -2-